This case presents a conflict between plaintiff, the furnisher of supplies, and intervenor, the lessor, over the proceeds of defendant’s crop, which was sequestered in this suit. The District Judge decided that the privilege of the furnisher of supplies on the crop is concurrent with that of the lessor, and Judge Gunby concurs with the District Judge on this point, holding that the lessor’s right of pledge can only be exercised by holding possession of the property, and that his privilege alone can be asserted against the proceeds of the thing when sold under legal process. 6 R. 35; 31 An. 870; 21 An. 489; C. C. 3217, 3220.
Judge Mayo holds that the lessor’s right of pledge cannot be divested by seizure of the property and that his right to be paid out of the proceeds of the crop is superior to the privilege of the furnisher of supplies, referring to Act 66 of 1874, C. C. 2705, 3218.